HON. WALTER E. BURKE Police Justice, Cohoes
We acknowledge receipt of your letter inquiring whether a city street is considered to be a public highway for the purposes of Vehicle and Traffic Law, § 375, particularly subdivision 35, paragraph a or subdivision 35-a thereof.
Vehicle and Traffic Law, § 375, subdivision 35, paragraph a, authorizes the Commissioner of Motor Vehicles to establish standards for the manufacture, regrooving or retreading of tires which are produced or sold in this State and for the use of tires on vehicles operated in this State. Vehicle and Traffic Law, §375, subdivision 35-a, makes it unlawful to operate a motor vehicle or trailer equipped with tires having metal studs upon any public highway except that studed snow tires built according to the specifications contained in the subdivision may be used during the winter months. Vehicle and Traffic Law, § 134, defines a public highway as any "highway, road, street, avenue, alley, public place, public driveway or any other public way."
In our opinion, for the purposes specified in Vehicle and Traffic Law, § 375, a city street is a public highway and the provisions of Vehicle and Traffic Law, § 375, relating to public highways do relate to city streets except as the content of any portion of that section of the law, by its own terms, can not relate to a city street and in our opinion, Vehicle and Traffic Law, § 375, subdivision 35, paragraph a, and subdivision 35-a, do apply to city streets.